On Application for a Rehearing.
Breaux, J.
In the brief for a rehearing by the Union National *780Bank, it was stated that by irresistible implication, our opinion in the case holds that the pledgee, in order to establish his right to the attorney’s fee was bound to prove affirmatively the actual and precise services or advice for the rendition of which the attorney’s fee .is claimed.
Counsel for plaintiff further stated that the pledgees, as claimants, were bound to make out their case; they must prove affirmatively, positively and satisfactorily the existence of a state of facts needful .to make out a case.
Granted; in view of the large amount involved, the terms and conditions of the contract of pledge, the many complicated questions that arose after the plaintiff bank had closed 'its doors, the ..great responsibility resting upon the counsellor in interpreting and •explaining the rights of the parties concerned, we are decidedly of the opinion that the fee is not too large in amount.
Now, with reference to the agent named in the contract of pledge, the foregoing, in many respects, apply.
It was through his agency that the loan was made secure and satisfactory to the lender.
We infer that the loan would not have been made at all without the assistance of an agent in whom the lender had confidence.
The amount allowed to the attorney and the agent, in our judgment, does justice between the parties.
We might stop here, but the insistence on the part of plaintiff is that in view of the fact that we have heretofore decided that thirty-nine thousand two hundred and sixty-five dollars of plaintiff’s values deposited with defendant’s agent, in pledge, were prematurely sold, ■that in consequence neither attorney’s fees nor commission on that .amount were recoverable; that we should for the reason of sales •prematurely made of other securities decide that no fee or commission is due on other amounts received.
The aggregate amount to which this refers is fifty-four thousand and ninety-seven dollars and fifty cents. This claim for deduction •was not originally in argument. The pleadings are silent .in that respect. With reference to the fee allowed, which is disputed, there was an issue presented and clearly met. We do not think that in justice we should, presented as the case was, make further deductions. The claim of prematurity urged on rehearing is not sustained.
Application of plaintiff and defendant, appellee and appellant, for a rehearing is refused.